USDC IN/ND case 1:20-cv-00194-HAB-SLC document 1 filed 05/14/20 page 1 of 5


                     UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF INDIANA
                          FORT WAYNE DIVISION

KENYA WADE,                                         )
                                                    )
              Plaintiff,                            )
                                                    )
       vs.                                          ) CAUSE NO. 1:20-cv-194
                                                    )
LIFELINE YOUTH &                                    )
FAMILY SERVICES, INC.,                              )
                                                    )
              Defendant.                            )
                                                    )

                      COMPLAINT AND DEMAND FOR JURY TRIAL

                                  I. NATURE OF THE CASE

       1.     Plaintiff, Kenya Wade (“Wade”), by counsel, bring this action against

Defendant, Lifeline Youth & Family Services, Inc. (“Defendant”) alleging violations

of Title VII of the Civil Rights Act of 1964.

                                         II. PARTIES

       2.     At all times relevant to this action, Wade was a resident of Allen County

and therefore resided within the geographical boundaries of the Northern District of

Indiana.

       3.     Defendant      maintains    offices   and   conducts   business   within   the

geographical boundaries of the Northern District of Indiana.

                           III.   JURISDICTION AND VENUE

       4.     Jurisdiction is conferred on this Court over the subject matter of this

litigation pursuant to 28 U.S.C. §1331; 28 U.S.C. §1343; and 42 U.S.C. §2000e-5(f)(3).
USDC IN/ND case 1:20-cv-00194-HAB-SLC document 1 filed 05/14/20 page 2 of 5


       5.     Defendant is an “employer” as that term is defined by 42 U.S.C. §2000e(b).

       6.     Wade was an “employee” as that term is defined by 42 U.S.C. §2000e(f).

       7.     Wade satisfied her obligation to exhaust her administrative remedies

having timely filed a Charge of Discrimination with the U.S. Equal Employment

Opportunity Commission (“EEOC”) against Defendant alleging race and retaliation.

Wade received the required Notice of Right to Sue and files this action within ninety

days of her receipt.

       8.     A substantial part of the events, transactions, and occurrences relevant to

this lawsuit arose within the geographical environs of the Northern District of Indiana;

thus, venue is proper in this Court.

                            III. FACTUAL ALLEGATIONS

       9.     Wade is African-American.

       10.    Wade began working for Defendant in or about July 2018 as a Family

Consultant.

       11.    At all relevant times, Wade met or exceeded Defendant’s legitimate

performance expectations. On various occasions, Wade was told that she was doing a

great job.

       12.    However, Wade never felt that she had the support of the Clinical

Supervisor, Donna Bonnath or her supervisor, Niquita Albright.

       13.    On or around February 16, 2019, Wade filled in for a Caucasian co-worker.

While filling in, she observed various policy violations by the client. When Wade

inquired with the client about it, the client noted that it was what normally took place

                                            2
USDC IN/ND case 1:20-cv-00194-HAB-SLC document 1 filed 05/14/20 page 3 of 5


when her co-worker supervised.

       14.    Wade documented the information and presented it to her supervisors on

or about February 21, 2019, as part of a complaint regarding cultural issues and

discrimination based on race. Albright indicated that she would follow up with Wade

on her complaint, but she never did.

       15.    On or about March 1, 2019, Bonnath and Albright informed Wade that her

employment was being terminated.

       16.    Wade’s Caucasian co-worker was not disciplined as a result of her policy

evaluations and was allowed to participate in the alleged investigation preceding

Wade’s termination from employment.

                                  IV. CAUSES OF ACTION

                          COUNT I: RACE DISCRIMINATION

       17.    Wade hereby incorporates by reference paragraphs one (1) through

sixteen (16) of her Complaint as if the same were set forth at length herein.

       18.    Wade was subjected to different terms and conditions of her employment

based on her race, including the decision to terminate her employment.

       19.    Defendant’s actions are in violation of Title VII of the Civil Rights Act of

1964, 42 U.S.C. §2000e et. seq.

       20.    Defendant’s actions were willful, intentional and done with reckless

disregard for Wade’s legally protected rights.

       21.    Wade has suffered damages as a result of Defendant’s unlawful actions.




                                             3
USDC IN/ND case 1:20-cv-00194-HAB-SLC document 1 filed 05/14/20 page 4 of 5


                                COUNT II: RETALIATION

       22.      Wade hereby incorporates by reference paragraphs one (1) through

twenty-one (21) of her Complaint as if the same were set forth at length herein.

       23.      Defendant retaliated against Wade for having complained of race

discrimination by terminating her employment.

       24.      Defendant’s actions violated the anti-retaliation provisions of Title VII of

the Civil Rights Act of 1964.

       25.      Defendant’s actions were intentional, malicious and done with reckless

disregard for Wade’s legally protected rights.

       26.      Wade has suffered damages as a result of Defendant’s actions.

                                 VI. REQUESTED RELIEF

       WHEREFORE, Plaintiff, Kenya Wade, respectfully requests that this Court enter

judgment in her favor and award her the following relief:

       1.       Reinstate Wade to the position, salary and seniority level she would have

enjoyed but for Defendant’s unlawful actions; and/or payment to Wade of front pay in

lieu thereof;

       2.       All wages, benefits, compensation and other monetary loss suffered as a

result of Defendant’s unlawful actions;

       3.       Compensation for any and all other damages suffered as a consequence of

Defendant’s unlawful actions;

       4.       Compensatory damages;

       5.       Punitive damages;

                                              4
USDC IN/ND case 1:20-cv-00194-HAB-SLC document 1 filed 05/14/20 page 5 of 5


       6.    Costs and attorney’s fees incurred as a result of bringing this action;

       7.    Pre- and post-judgement interest on all sums recoverable; and

       8.    All other legal and/or equitable relief this Court sees fit to grant.

                                         Respectfully submitted,

                                         BIESECKER DUTKANYCH & MACER, LLC
                                         By: /s/ Andrew Dutkanych
                                         Andrew Dutkanych
                                         411 Main Street
                                         Evansville, Indiana 47708
                                         Telephone: (812) 424-1000
                                         Facsimile: (812) 424-1005
                                         Email: ad@bdlegal.com


                             DEMAND FOR JURY TRIAL

       Plaintiff, Kenya Wade, by counsel, requests a trial by jury on all issues deemed so

triable.


                                         Respectfully submitted,

                                         BIESECKER DUTKANYCH & MACER, LLC
                                         By: /s/ Andrew Dutkanych
                                         Andrew Dutkanych
                                         411 Main Street
                                         Evansville, Indiana 47708
                                         Telephone: (812) 424-1000
                                         Facsimile: (812) 424-1005
                                         Email: ad@bdlegal.com




                                             5
